EXHIBIT 10.4

 

LYNN B. MCKEE

EXECUTIVE VICE PRESIDENT/HUMAN RESOURCES

   LOGO [g50060g92s80.jpg]

 

November 12, 2008

Mr. Joseph Neubauer

 

Dear Joe:

We need to confirm some technical aspects of your Employment Agreement with
ARAMARK dated as of November 2, 2004, as previously amended (your “Employment
Agreement”), in light of recent changes to certain income tax laws. As we have
briefly discussed:

 

•  

When your Employment Agreement refers to termination of your employment (or
similar terms), it means “separation from service” within the meaning of
Section 409A of the Code.

 

•  

Your SRB (as defined in Exhibit A of your Employment Agreement) is intended, of
course, only to begin when your employment with us terminates. Accordingly,
Paragraph 2 of Exhibit A of your Employment Agreement will be interpreted to
provide that the SRB will commence on the first day of the month following any
termination of your employment (so that, if your Employment Agreement expires
but your employment with ARAMARK continues, your SRB will not begin until your
employment actually terminates).

 

•  

Your Employment Agreement provides benefits if you suffer a “Permanent
Disability.” As a result of this letter, (1) the term “Permanent Disability”
used in your Employment Agreement will now be defined in the same way as the
term “disability” is defined under Section 409A of the Code and (2) you will be
entitled to receive the benefits described in Section 9(e) (and Exhibit A, as
applicable) of your Employment Agreement on the date you experience a Permanent
Disability (with your Pro Rata Bonus being calculated based on the number of
days prior to the date of your Permanent Disability that you are employed with
ARAMARK during the year in which your Permanent Disability occurs, relative to
the total number of days in such year). For the avoidance of doubt, after you
experience a Permanent Disability, you will not be entitled to any extra
benefits (other than any Accrued Amounts or Plan Amounts accrued thereafter)
under Section 9 of your Employment Agreement for any later termination of
employment.

 

•  

When Section 9 of your Employment Agreement provides that you may become
entitled to a payment but does not provide for the specific time within which it
must be made, the payment will be made within 10 business days of your becoming
entitled to it.

For ease of reference, all capitalized terms used in this letter are as defined
in the Employment Agreement, except as otherwise stated.

Please sign where indicated below to acknowledge that your Employment Agreement
will now be read as set forth above and return such signed copy to my attention
at your earliest convenience.

 

1101 MARKET STREET

PHILADELPHIA, PA 19107

 



--------------------------------------------------------------------------------

Joseph Neubauer

   -2-    November 12, 2008

 

 

Sincerely,

/s/ Lynn B. McKee

Lynn B. McKee

Executive Vice President, Human Resources

Acknowledged and agreed this 14 day of November, 2008.

/s/ Joseph Neubauer            

Joseph Neubauer